United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1229
                                    ___________

Jordan Blair,                                   *
                                                *
               Appellant,                       *
                                                * Appeal from the United States
        v.                                      * District Court for the Western
                                                * District of Arkansas.
Bob Wills, also known as W. B.                  *
Wills, also known as Bobby Ray                  *
Wills; Betty Sue Wills; Sam                     * [UNPUBLISHED]
Gerhardt; Deborah Gerhardt; Bo                  *
Gerhardt; Julie Gerhardt; Drew                  *
Parrish; Robert O'Briant; Robert                *
Kennedy; Mountain Park Boarding                 *
Academy; Palm Lane Baptist Church, *
Inc.,                                           *
                                                *
               Appellees,                       *
----------------------------------------------- *
State of Arkansas, Crawford County;             *
Ron Blair; Jan Blair; Chris Blair;              *
Timmy Blair,                                    *
                                                *
               Movants Below -                  *
               Appellees.                       *
                                          ___________

                              Submitted: November 12, 2004
                                 Filed: November 16, 2004
                                  ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                                   ___________

PER CURIAM.

      Jordan Blair appeals the district court’s1 order quashing his subpoena for his
juvenile records. Appellees Bob and Betty Sue Wills; Sam, Deborah, Bo, and Julie
Gerhardt; Drew Parrish; Robert O’Briant; Robert Kennedy; and Palm Lane Baptist
Church have moved to supplement the record on appeal with a complaint, a motion,
and multiple court orders. We grant this motion.

       We also dismiss this appeal as moot, because the case for which Blair sought
a subpoena is no longer proceeding in the United States District Court for the Eastern
District of Missouri, but is instead pending in multiple appeals in this court. See
McCook Metals LLC v. Alcoa, Inc., 249 F.3d 330, 334 (4th Cir. 2001) (ancillary
court’s power to issue subpoenas is dependent on jurisdiction of court where
underlying action is pending); Sullivan v. Dickson, 283 F.2d 725, 727 (9th Cir. 1960)
(motion to inspect documents under Fed. R. Civ. P. 34 or 45(b) cannot be granted in
absence of pending proceeding), cert. denied, 366 U.S. 951 (1961); cf. 9A Charles
Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2456 at 29 (2d ed.
1995) (“subpoena may issue only in aid of a pending action”).

      Accordingly, we dismiss this appeal. See 8th Cir. R. 47A(a).
                     ______________________________




      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
                                         -2-